PELLEGRINI, Judge,
concurring and dissenting.
I concur with the majority that the Allegheny County Housing Authority (ACHA) need not disclose to the Tribune Review Publishing Company and Eric Heyl, its reporter (Tribune Review), social security numbers of its employees contained in its payroll records. However I dissent to the majority’s holding that, just because the document contains social security numbers, the document is not a public record.
In carrying out their activities, governmental units both generate and receive an enormous amount of information. Only information contained in documents defined as a “public record” under the Right to Know Act1 must be disclosed. A “public record” is any document that is any account, voucher or contract dealing with the receipt or disbursement of funds. Documents that are otherwise public records need not be disclosed if them disclosure is prohibited, restricted or forbidden by statute or decree of court, or which would operate to the prejudice or impairment of a person’s reputation or personal security. Section 1(2) of the Act, 64 P.S. § 66.1(2). An example of information that cannot be disclosed by law is a person’s earned income tax returns. Section 13 of the Act of December 31, 1965, P.L 1257, 53 P.S. § 6913.
I agree with the majority that the social security information cannot be disclosed. 42 U.S.C. 405(2)(C)vii(I) provides that “Social Security account numbers and related records that are obtained or maintained by authorized personnel ... shall be confidential, and no authorized person shall disclose any such Social Security number or related record. ‘Authorized persons’ are defined as federal, state, political subdivision or agency or anyone that has access to Social Security numbers by law.” The same penalties relating to disclosure for income tax information set forth in the Internal Revenue Code are made applicable for disclosure of social security numbers. 42 U.S.C. 405(2)(C)vii(II); 26 U.S.C. 7213. Because it would be a crime for employees of the agency to release this information, then the ACHA properly refused to supply this information from its payroll records.
Where I part company with the majority is its holding that the payroll records of ACHA are not public records because they contain social security numbers that are prohibited from being released. Because it is not a public record it then finds that it does not have to release the document at all and therefore the issue of whether home addresses and phone numbers are confidential is, without saying so, moot. In effect, the majority is saying that the public body has no obligation to redact prohibited information and then release the otherwise public record. I disagree for several reasons.
First, the ACHA does not even contend that the payroll record is not a public document because it is tainted by confidential information and cannot be released. While it proposes to compile information and provide it to the Tribune Review, nothing prevents it from redacting the information and giving the Tribune Review the redacted document. Second, that result could be used to shield otherwise public documents. For example, merely adding an individual’s social security number to a contract would convert that document to a non-public record. Finally, redaction removes any confidential information from the document that forecloses, which removes the restriction on disclosure, that makes the document again a public document.
As to the substance of whether phone numbers and home addresses fall within the personal security exception, in PG Publish*686ing Co. v. County of Washington, 162 Pa.Commonwealth Ct. 196, 638 A.2d 422, (1994), we considered the release of the cellular phone records of private individuals called by public officials. The County contended that the release of phone records invaded those private individuals’ privacy, as well as their personal security. In releasing the cellular phone records and quoting from Young v. Armstrong School District, 21 Pa.Commonwealth Ct. 203, 207, 344 A.2d 738, 740 (1975), we stated:
[F]or us to equate a concept of privacy with the concept of ‘personal security’ would usurp the legislative prerogative of the General Assembly. We must assume that the legislature would have used clear and appropriate language had it intended such a result. The concept of personal security, we believe, involves protection from personal harm rather than protection from an invasion of privacy. To hold otherwise would render the Act nugatory. Moreover, we have held that for records to fall within the personal security exception they must be intrinsically harmful and not merely capable of being used for harmful purposes.
To mandate the release of documents containing phone numbers of private individuals called by public officials in that case, yet here foreclose the release of the public employee’s phone number, is the equivalent of saying that the right to security of private citizens is less than that of public employees. As to releasing the home addresses, we addressed that issue in Mergenthaler v. State Employee’s Retirement Board, 33 Pa.Commonwealth Ct. 237, 372 A.2d 944 (1977). In that case, we held that the names and addresses of state retirees did not fall within the personal security exception, noting that the records requested cannot be said to place retirees in a state of fear, harm, danger, fear of anxiety, nor are they intrinsically harmful. Id. at 245, 372 A.2d at 947-48.
If the release of telephone records of private citizens and the addresses of all state retirees are not intrinsically harmful to those individuals, how can release of addresses and phone numbers of active public employees be intrinsically harmful or threaten their personal security or reputation? Accordingly, to that portion of the opinion, not releasing addresses and home phone numbers, I respectfully dissent.
DOYLE and MCGINLEY, JJ., join in this concurring and dissenting opinion.

. Act of June 21, 1957, P.L. 390, as amended, 65 P.S. §§ 66.1-66.4 (Act).